        CASE 0:20-cv-00749-ECT-TNL Doc. 70 Filed 03/23/21 Page 1 of 19




                           UNITED STATES DISTRICT COURT
                              DISTRICT OF MINNESOTA


Deidre Sherell Jackson,                                 File No. 20-cv-749 (ECT/TNL)

              Plaintiff,

v.                                                        OPINION AND ORDER

Minnesota Department of Human Services,

              Defendant.


 Deidre Sherell Jackson, pro se.

 Kathleen M. Ghreichi, Minnesota Attorney General’s Office, St. Paul, MN, for
 Defendant Minnesota Department of Human Services.


       Deidre Sherell Jackson claims that her employer, the Minnesota Department of

Human Services (“DHS”), has discriminated against her based on her race and color,

retaliated against her for complaining about discrimination, and violated her right to due

process. DHS filed a motion to dismiss some, but not all, of Jackson’s claims. DHS argues

that three categories of claims should be dismissed: (1) all claims based on events occurring

before April 19, 2019; (2) all color discrimination claims; and (3) all claims against the

state of Minnesota itself, as opposed to DHS.

       DHS’s motion will be granted in part and denied in part. First, Jackson waited too

long to file a discrimination or retaliation claim based on a written reprimand that DHS

gave her in February 2019, so any claims based on the reprimand will be dismissed with

prejudice. It is too early to say whether any of Jackson’s other claims are untimely, so no
        CASE 0:20-cv-00749-ECT-TNL Doc. 70 Filed 03/23/21 Page 2 of 19




other claims will be dismissed on that basis. Second, Jackson’s color discrimination claims

will be dismissed without prejudice, both because she did not raise them in the charge she

filed with the Equal Employment Opportunity Commission (“EEOC”) and because she has

not alleged any facts to support them in her complaint. Third, it is not necessary to dismiss

any claims against the state of Minnesota because Jackson does not name the state as a

defendant.

                                             I1

                                             A

       Jackson is an African American employee of the Minnesota Department of Human

Services. Second Am. Compl. at 9 [ECF No. 53].2 She begins her complaint by alleging

broadly that discrimination “has always been present” at DHS but that it “became

unbearable in 2018.” Id. at 3 ¶ 5. Her factual allegations then revolve around a series of

actions that DHS took against her between about December 2018 and the time she filed

this lawsuit in March 2020. She believes that these actions, described below, were

motivated by her race, her color, and her complaints concerning discrimination in the

agency. Id. at 4–5 ¶ 9.



1
       In accordance with the standards governing a motion under Rule 12(b)(6), the facts
are drawn entirely from Jackson’s Second Amended Complaint and documents that it
necessarily embraces. See Gorog v. Best Buy Co., 760 F.3d 787, 792 (8th Cir. 2014).
2
      Jackson filed her Second Amended Complaint using this District’s form
employment discrimination complaint with additional pages of factual allegations attached.
The form complaint and the additional pages contain separate series of numbered
paragraphs. To minimize confusion, this opinion will cite both the page number and the
paragraph number, if any.
                                             2
        CASE 0:20-cv-00749-ECT-TNL Doc. 70 Filed 03/23/21 Page 3 of 19




       Reprimand for unapproved use of a state cell phone. In December 2018, DHS

informed Jackson that she was being investigated for unapproved use of a state-issued cell

phone that led to an unusually large phone bill. Id. at 9 ¶ 1, Ex. A. When the investigation

concluded, DHS sent Jackson a “written reprimand” in February 2019, informing her that

she had violated several agency policies and that her “teleworking” and “State cell phone”

privileges would be revoked. Id. at 9 ¶ 2, Ex. B. Shortly thereafter, Jackson received a

letter stating that she needed to pay for the large cell phone bill she had allegedly incurred.

Id., Ex. C. Jackson pursued an internal grievance process to challenge the written

reprimand. On April 5, 2019, after a “first step” hearing, DHS largely upheld its prior

conclusions, but it issued a slightly amended version of the written reprimand. Id. at 9 ¶ 3,

Exs. D, E. On May 1, after a second grievance hearing, DHS upheld the amended written

reprimand. Id. at 10 ¶ 10, Ex. J.

       Investigation for insubordination. On April 17, 2019, Jackson received a “Letter of

Expectation” from DHS warning her that she “needed to improve her communication

skills.” Id. at 9 ¶ 4, Ex. F. Although the letter stated that it “should not be considered or

perceived by [Jackson] or others as discipline,” it required Jackson to attend a minimum of

six coaching sessions “on effective and appropriate workplace communication style” and

cautioned that failure to complete the sessions “could result in disciplinary action.” Id.,

Ex. F. After inquiring about the basis for the Letter of Expectation and receiving no

response, Jackson “refused to go to coaching.” Id. at 9–10 ¶¶ 7–8, Ex. G. This led DHS

to inform her on April 30 that it was investigating her for insubordination. Id., Ex. I. The

Second Amended Complaint provides no details about this investigation, except to say that

                                              3
        CASE 0:20-cv-00749-ECT-TNL Doc. 70 Filed 03/23/21 Page 4 of 19




its “outcome . . . was unsubstantiated.” Id. at 10 ¶ 9. DHS issued an amended Letter of

Expectation on August 20, 2019, which “changed the directive from coaching to training

classes.” Id. at 10 ¶ 9, Ex. I.

       Suspension.          Sometime     in    September      2019,     Jackson     filed   a

“discrimination/retaliation claim” in DHS’s “internal Equal Opportunity Division.” Id. at

10 ¶ 11. Shortly thereafter, on October 21, 2019, DHS informed Jackson that it was

investigating her for workplace misconduct related to a conversation she had with a

subordinate employee at the end of August. Id. at 10 ¶ 13, Ex. K. During the conversation

in question, Jackson had allegedly spoken “with a loud and raised voice and adverse tone,”

which had caused “distraction and concern for the well-being” of the subordinate

employee. Id., Ex. N. According to Jackson, the conversation may have been loud enough

for others to hear, but “the subordinate did not feel threatened.” Id. at 10 ¶¶ 12, 16–17,

Exs., L, M. Nonetheless, in a December 2019 letter, DHS informed Jackson of its intent

to suspend her without pay for one working day and to require her to complete training

programs on appropriate workplace behavior. Id., Ex. N. After a hearing,3 DHS issued a

revised suspension letter on January 7, 2020, indicating that in lieu of a one-day suspension,

the agency would deduct eight hours from Jackson’s vacation leave balance. Id. at 11 ¶ 25,




3
       Jackson alleges that she was “denied her constitutional right to a Loudermill
hearing” because no hearing was held before her suspension. Id. at 11 ¶¶ 19–20. This is a
reference to the Supreme Court’s decision in Cleveland Board of Education v. Loudermill,
470 U.S. 532, 547–48 (1985), which held that the Due Process Clause generally entitles
tenure-protected public employees to a hearing before they are terminated.
                                              4
        CASE 0:20-cv-00749-ECT-TNL Doc. 70 Filed 03/23/21 Page 5 of 19




Ex. P. DHS later upheld this decision, but Jackson is continuing to challenge it through

the agency’s internal grievance process. Id. at 11 ¶¶ 26–27, Ex. U.

      Lost promotion.     In November 2019, Jackson was a “final candidate for a

promotional position.” Id. at 11 ¶ 28. She did not receive the promotion, however, because

DHS’s human resources department “intentionally provided negative information [about

her] to the hiring manager.” Id. at 12 ¶ 30. Specifically, HR told the hiring manager that

Jackson “had some things to clean-up and owed the state $7[,]000.00,” which was

apparently a reference to the large cell-phone bill for which the agency had previously

reprimanded her. Id. at 11–12 ¶ 29; see id. at 12 ¶¶ 31–32, Exs. Q, R.

      Denial of telework arrangement. DHS has also denied Jackson’s requests to work

from home “[s]ince February 2019,” even though it allowed employees of other races,

including a “Native-American male supervisor,” to work from home “regardless of their

work performance or assignments.” Id. at 12 ¶¶ 33–34. Jackson attached one specific

email thread, dated in September 2019, in which a supervisor denied her request to work

from home on a particular day. Id., Ex. S.

      Interference with discipline of a subordinate. Finally, Jackson claims that, in

September 2019, DHS interfered with her ability to discipline one of her subordinate

employees. The employee in question had “attendance issues,” and Jackson hoped to

address those issues by sending the employee a “Letter of Expectation.” Id. at 12 ¶ 35.

Although Jackson “had the proper evidence to show [the] subordinate[‘]s attendance was

an issue,” DHS would not allow Jackson to send the letter. Id. at 12 ¶ 35, Ex. T.



                                             5
        CASE 0:20-cv-00749-ECT-TNL Doc. 70 Filed 03/23/21 Page 6 of 19




                                            B

      Jackson began pursuing her claims by filing a charge of discrimination with the

EEOC on February 13, 2020. See Passe Decl., Ex. 1 [ECF No. 17-1].4 According to the

charge, Jackson had experienced “continuing” discrimination since February 1, 2019,

“because of [her] race/Black and/or in retaliation for complaining about discrimination.”

Id. at 1. In a Dismissal and Notice of Rights dated February 18, 2020, the EEOC stated

that it was “unable to conclude that the information obtained” in its investigation

“establishe[d] violations of the [relevant] statutes.” Second Am. Compl. at 7.

      Jackson then filed a complaint in federal court in March 2020. ECF No. 1. DHS

moved to dismiss for insufficient service of process and separately moved for a more

definite statement of Jackson’s claims. ECF Nos. 13, 28. That motion was granted in part,

and Jackson was required to file and properly serve an amended complaint that cured

specified formatting defects. ECF No. 33 at 7. After Jackson filed her amended complaint,



4
        Jackson alleges that she filed her charge of discrimination on January 27, 2020.
Second Am. Compl. at 3 ¶ 6. The EEOC charge itself, which DHS has filed, shows that
Jackson “[d]igitally signed”—and therefore presumably filed—the charge on February 13,
2020. Passe Decl., Ex. 1 at 1. An EEOC charge is a “public record” that a court may
consider without converting a motion to dismiss into one for summary judgment, Blakley
v. Schlumberger Tech. Corp., 648 F.3d 921, 931 (8th Cir. 2011), and a court does not need
to accept the truth of an allegation when a document embraced by the pleadings directly
contradicts that allegation, see Kebasso v. BAC Home Loans Servicing, LP, 813 F. Supp.
2d 1104, 1110 (D. Minn. 2011); see also Scott v. Performance Contractors, Inc., 166
F.R.D. 372, 374 (M.D. La. 1996) (holding that the date on an EEOC charge controlled over
the allegations in a plaintiff’s complaint). Importantly, the identification number on the
charge that DHS filed matches the number on the right-to-sue letter that Jackson attached
to the Second Amended Complaint, compare Passe Decl., Ex. 1 at 1, with Second Am.
Compl. at 7, and Jackson does not dispute the charge’s authenticity in her briefing.

                                            6
        CASE 0:20-cv-00749-ECT-TNL Doc. 70 Filed 03/23/21 Page 7 of 19




DHS once again moved to dismiss for insufficient service of process. ECF No. 38.

Although service was improper, DHS’s motion was denied and Jackson was again ordered

to properly serve her complaint. ECF No. 52.

       Jackson subsequently filed her Second Amended Complaint, which has become the

operative complaint in this case.5 Jackson has not identified all of her claims by name or

under separately labeled counts. Keeping in mind the duty to construe pro se filings

liberally, see Devine v. Walker, 984 F.3d 605, 607 (8th Cir. 2020), it appears that she asserts

the following claims: (1) discrimination based on race in violation of Title VII, 42 U.S.C.

§ 2000e et seq.; see Second Am. Compl. at p. 4 ¶ 9, p. 12 ¶ 36; (2) discrimination based on

color in violation of Title VII, see Second Am. Compl. at pp. 4–5 ¶ 9, p. 12 ¶ 36; (3)

retaliation in violation of Title VII, see id. at p. 4 ¶ 8, p. 12 ¶ 36; and (4) violation of her

right to procedural due process, see id. at p. 11 ¶¶ 19–20, pp. 11–12 ¶ 36.6 DHS admits

that Jackson properly served the Second Amended Complaint, but it has moved to dismiss


5
       In its reply brief, DHS states in a footnote that the Second Amended Complaint was
improperly filed. See Def.’s Reply Mem. at 4 n.2 [ECF No. 63]. A plaintiff may amend
her pleading “once as a matter of course” within either 21 days after serving the pleading
or 21 days after service of a responsive pleading or motion, whichever is earlier. Fed. R.
Civ. P. 15(a)(1). All other amendments require “the opposing party’s written consent or
the court’s leave.” Id. 15(a)(2). It is not clear whether Jackson’s First Amended
Complaint, which was prompted by a judicial order, see ECF No. 33 at 7, was an
amendment “as a matter of course” such that it was improper for her to file the Second
Amended Complaint. Regardless, DHS notes that the First and Second Amended
Complaints are substantively “identical” and “does not object” to the Second Amended
Complaint. Def.’s Mem. at 3 n.1 [ECF No. 57]; Def.’s Reply Mem. at 4 n.2. The Second
Amended Complaint will therefore be treated as the operative complaint.
6
       As noted below, it is unclear whether Jackson also intended to raise a Title VII
hostile-work-environment claim. The pretrial conference, see Fed. R. Civ. P. 16; ECF No.
60, will give the Parties an opportunity to clarify which claims have been asserted.
                                               7
        CASE 0:20-cv-00749-ECT-TNL Doc. 70 Filed 03/23/21 Page 8 of 19




Jackson’s claims in part for failure to state a claim upon which relief can be granted. ECF

No. 54; see Fed. R. Civ. P. 12(b)(6).

                                                II

       In reviewing a motion to dismiss for failure to state a claim under Rule 12(b)(6), a

court must accept as true all of the factual allegations in the complaint and draw all

reasonable inferences in the plaintiff’s favor. Gorog v. Best Buy Co., 760 F.3d 787, 792

(8th Cir. 2014) (citation omitted). Although the factual allegations need not be detailed,

they must be sufficient to “raise a right to relief above the speculative level . . . .” Bell Atl.

Corp. v. Twombly, 550 U.S. 544, 555 (2007) (citation omitted). The complaint must “state

a claim to relief that is plausible on its face.” Id. at 570. “A claim has facial plausibility

when the plaintiff pleads factual content that allows the court to draw the reasonable

inference that the defendant is liable for the misconduct alleged.” Ashcroft v. Iqbal, 556

U.S. 662, 678 (2009).

       DHS raises three issues in its motion. First, it argues that all claims that “ar[ose]

prior to April 19, 2019” are untimely. Def’s Mem. at 4–5. Second, it argues that Jackson

failed to exhaust administrative remedies on her claims of color discrimination and,

alternatively, that she has not plausibly alleged such claims. Id. at 5–9. Third, it argues

that the Second Amended Complaint improperly seeks relief directly from the state of

Minnesota. Id. at 9–11. These arguments will be addressed in turn.

                                                A

       Start with the statute of limitations. A Title VII plaintiff in Minnesota must

generally file a charge of discrimination with the EEOC or the Minnesota Department of

                                                8
        CASE 0:20-cv-00749-ECT-TNL Doc. 70 Filed 03/23/21 Page 9 of 19




Human Rights “within three hundred days after the alleged unlawful employment practice

occurred.” 42 U.S.C. § 2000e-5(e)(1); see D.W. v. Radisson Plaza Hotel Rochester, 958

F. Supp. 1368, 1373 (D. Minn. 1997). According to DHS, Jackson cannot recover for any

acts that occurred prior to April 19, 2019—300 days before she filed her charge of

discrimination on February 13, 2020. Def.’s Mem. at 4–5. Jackson does not dispute this

date calculation, but she argues that if she had filed her claim any earlier, she would not

have had sufficient time to “establish a pattern of discrimination, retaliation, and loss of

promotional opportunity.” Pl.’s Mem. at 1 [ECF No. 61]; Pl.’s Surreply Mem. at 1 [ECF

No. 66].7

       Before addressing these arguments, it is worth noting that “[a] statute of limitations

is an affirmative defense that defendants bear the burden to plead and prove.” Joseph v.

Wal-Mart Corp., No. 20-cv-1255 (ECT/TNL), 2020 WL 5995261, at *2 (D. Minn. Oct. 9,

2020) (internal quotation marks and citation omitted); see John R. Sand & Gravel Co. v.

United States, 552 U.S. 130, 133 (2008)). This means that a statute of limitations “is not

ordinarily a ground for Rule 12(b)(6) dismissal unless the complaint itself establishes the

defense.” Jessie v. Potter, 516 F.3d 709, 713 n.2 (8th Cir. 2008) (citing Varner v. Peterson

Farms, 371 F.3d 1011, 1017–18 (8th Cir. 2004)). Put differently, dismissal on this ground

is only appropriate if the complaint—and materials embraced by the complaint—“clearly

indicate[]” that a claim is untimely. 5B Arthur R. Miller, Mary K. Kane, and A. Benjamin



7
      Local Rule 7.1(c) does not give a responding party the opportunity to file a surreply
to a movant’s reply memorandum, and Jackson filed her surreply without seeking
permission to do so. Nonetheless, the surreply has been reviewed and considered.
                                             9
       CASE 0:20-cv-00749-ECT-TNL Doc. 70 Filed 03/23/21 Page 10 of 19




Spencer, Federal Practice and Procedure § 1357 (3d ed. Oct. 2020 Update). If there are

unresolved factual questions concerning a claim’s timeliness, the claim should

proceed. See, e.g., In re EpiPen Direct Purchaser Litig., No. 20-cv-827 (ECT/TNL), 2021

WL 147166, at *6 (D. Minn. Jan. 15, 2021).

       Deciding whether a claim is untimely requires a court to determine when the clock

began to run on the statute of limitations. Under Title VII, the clock starts on the date that

“the alleged unlawful employment practice occurred.” 42 U.S.C. § 2000e-5(e)(1). If the

challenged employment practice is a “discrete retaliatory or discriminatory act,” the act

“‘occurred’ on the day that it ‘happened.’” Nat’l R.R. Passenger Corp. v. Morgan, 536

U.S. 101, 110 (2002). This means the “date on which the adverse employment action [was]

communicated to the employee.” Henderson v. Ford Motor Co., 403 F.3d 1026, 1032 (8th

Cir. 2005); see also Hutson v. Wells Dairy, Inc., 578 F.3d 823, 826 (8th Cir. 2009). “Each

discrete discriminatory act starts a new clock for filing charges alleging that act.” Morgan,

536 U.S. at 114. Once the limitations period has run on a particular act, any claim based

on that act is “no longer actionable.” Morgan, 536 U.S. at 114–15.

       Most of the employment actions described in the Second Amended Complaint

occurred well after April 19, 2019. Jackson did not receive notice of her suspension until

at least December 2019. Second Am. Compl., Ex. N. DHS declined to promote her in

November 2019. Id. at 11–12 ¶¶ 28, 30. It stopped her from disciplining a subordinate in

September 2019. Id. at 12 ¶ 35, Ex. T. And although Jackson alleges that DHS denied her

requests to telework “[s]ince February 2019,” she only identifies one specific instance of

such a denial, and it occurred in September 2019. Id. at 12 ¶¶ 33–34, Ex. S. Whether or

                                             10
       CASE 0:20-cv-00749-ECT-TNL Doc. 70 Filed 03/23/21 Page 11 of 19




not Jackson can ultimately succeed on her discrimination or retaliation claims based on

these actions, the Second Amended Complaint does not clearly indicate that those claims

are untimely.

       The insubordination investigation against Jackson presents a closer question. DHS

seems to argue that any claim based on this employment action is untimely because the

relevant action “occurred” when Jackson received a Letter of Expectation on April 17,

2019. Def.’s Mem. at 4–5. To be sure, if the Letter of Expectation is the alleged “discrete

discriminatory act,” then any claim based on the letter would be untimely because it

“occurred” before April 19, 2019. But it is not clear from the Second Amended Complaint

and accompanying materials that the action Jackson challenges “occurred” on the date of

the letter. Morgan, 536 U.S. at 110. On one hand, the letter arguably affected her terms

of employment right away by requiring her to attend coaching sessions on “effective and

appropriate workplace communication style.” Second Am. Compl., Ex. F. It also says,

however, that it “should not be considered or perceived by [Jackson] or others as

discipline.” Id. Jackson did not refuse to attend the coaching sessions until after April 19,

and DHS did not inform her of an insubordination investigation until April 30. Id., Ex. H.

Moreover, the complaint refers to an “unsubstantiated” outcome of the investigation, and

DHS issued an amended Letter of Expectation in August 2019. This series of events does

not “clearly indicate[]” when the challenged employment action occurred, so it would be

premature to say that a claim based on that action is untimely.

       The result is different for any discrimination or retaliation claims based on the

written reprimand that Jackson received for unapproved use of a state cell phone. DHS

                                             11
       CASE 0:20-cv-00749-ECT-TNL Doc. 70 Filed 03/23/21 Page 12 of 19




issued the reprimand on February 15, 2019—more than two months before April 19, 2019.

Id. at 9 ¶ 2, Ex. B. The letter definitively concluded that Jackson had violated DHS policies

and informed her that her teleworking and cell-phone privileges would be revoked. Id.

Nothing in the complaint or accompanying materials suggests that the reprimand was

tentative or nonfinal. Jackson suggests in her brief that the reprimand was part of a

“pattern” of discrimination that stretched into the limitations period. Pl.’s Mem. at 1. But

the Supreme Court has made clear that this type of “continuing violation” theory does not

apply to claims based on discrete acts like the reprimand at issue here. See Morgan, 536

U.S. at 113–14; see also Wedow v. City of Kansas City, 442 F.3d 661, 670 (8th Cir. 2006);

Mems v. City of St. Paul, Dep’t of Fire & Safety Servs., 327 F.3d 771, 785 (8th Cir. 2003)

(describing a “reprimand” as a “discrete event[] . . . constituting its own unlawful

employment practice”). It also does not make a difference that Jackson challenged the

reprimand in an internal grievance process that extended into the limitations period. That

DHS might have decided to revise its reprimand does not change the fact that the reprimand

was final when it happened in February. See Int’l Union of Elec., Radio & Mach. Workers,

AFL-CIO, Local 790 v. Robbins & Meyers, Inc., 429 U.S. 229, 234–35 (1976) (upholding

dismissal and rejecting argument that an employee’s termination “occurred” only after the

conclusion of labor union’s “grievance-arbitration procedures”); see also Delaware State

College v. Ricks, 449 U.S. 250, 261 (1980). The bottom line is that any Title VII

discrimination or retaliation claims based on Jackson’s February 2019 written reprimand

are untimely, and they will accordingly be dismissed with prejudice. See Bailey v. Metro.

Council, No. 19-cv-1024 (DWF/TNL), 2020 WL 1934428, at *1–2 (D. Minn. Apr. 22,

                                             12
       CASE 0:20-cv-00749-ECT-TNL Doc. 70 Filed 03/23/21 Page 13 of 19




2020) (dismissing untimely Title VII claims with prejudice); cf. Davenport v. Kenney, 100

F. App’x 590, 591–92 (8th Cir. 2004) (modifying the dismissal of an untimely petition for

habeas corpus to be with prejudice). It is too early to say whether Jackson’s other claims

are untimely, so no other claims will be dismissed on that basis.8

                                              B

       Next, DHS argues that Jackson failed to exhaust or plausibly allege her color

discrimination claims. Def.’s Mem. at 6–9. As already noted, “Title VII establishes an

administrative procedure which a complaining employee must follow before filing a

lawsuit in federal court.” Brooks v. Midwest Heart Grp., 655 F.3d 796, 800 (8th Cir. 2011)

(internal quotation marks and citation omitted). In order to sue, a Title VII plaintiff must

first “exhaust[]” her administrative remedies by filing a charge with the EEOC that “give[s]

notice of all claims of discrimination” that she intends to assert. Stuart v. Gen. Motors

Corp., 217 F.3d 621, 630–31 (8th Cir. 2000) (citation omitted). “[A] plaintiff may seek

relief [in court] for any discrimination that grows out of or is like or reasonably related to

the substance of the allegations in the administrative charge.” Id. (internal quotation marks

and citation omitted).


8
        This opinion does not address the timeliness of any Title VII hostile-work-
environment claim that Jackson may have intended to assert. In contrast to claims based
on “discrete retaliatory or discriminatory acts,” which are untimely if the act occurred
outside the limitations period, a hostile-work-environment claim is timely as long as the
plaintiff files a charge within 300 days “of any act that is part of the hostile work
environment. Morgan, 536 U.S. at 118; see id. at 115 (explaining that “[h]ostile
environment claims are different in kind from discrete acts” because “[t]heir very nature
involves repeated conduct”). The Parties do not address a hostile-work-environment claim
in their briefing, but as noted above, the Rule 16 conference will provide an opportunity to
clarify whether Jackson asserts one.
                                             13
       CASE 0:20-cv-00749-ECT-TNL Doc. 70 Filed 03/23/21 Page 14 of 19




       Failure to exhaust administrative remedies, like the statute of limitations, “is an

affirmative defense that defendants bear the burden to plead and prove.” Roiger v. Veterans

Affairs Health Care Sys., No. 18-cv-591 (ECT/TNL), 2019 WL 572655, at *7 (D. Minn.

Feb. 12, 2019); see also, e.g., Tyler v. Univ. of Ark. Bd. of Trs., 628 F.3d 980, 989–90 (8th

Cir. 2011) (addressing exhaustion at the summary judgment stage). Nonetheless, dismissal

under Rule 12(b)(6) is appropriate if the plaintiff’s EEOC charge shows that the plaintiff

has not exhausted a claim. See Brooks, 655 F.3d at 801; see also Richter v. Advance Auto

Parts, Inc., 686 F.3d 847, 851–52 (8th Cir. 2012); Blakley, 648 F.3d at 931 (explaining that

courts may consider an EEOC charge at the pleading stage without converting a motion to

dismiss into one for summary judgment).

       When deciding whether a plaintiff has exhausted her administrative remedies, the

Eighth Circuit “liberally construe[s]” the allegations in the EEOC charge—particularly

when a plaintiff is pro se—but it recognizes “a difference between liberally reading a claim

which lacks specificity, and inventing . . . a claim which simply was not made.” Sellers v.

Deere & Co., 791 F.3d 938, 943 (8th Cir. 2015) (citation omitted); see Shannon v. Ford

Motor Co., 72 F.3d 678, 685 (8th Cir. 1996); see also Wedow, 442 F.3d at 672–73

(explaining that the Eighth Circuit has “considerably narrowed [its] view” over time of

what it means for a plaintiff’s claims to be “like or reasonably related to” those in the EEOC

charge).   For example, “retaliation claims are not reasonably related to underlying

discrimination claims.” Wallin v. Minn. Dep’t of Corr., 153 F.3d 681, 688 (8th Cir. 1998);

see Duncan v. Delta Consol. Indus., Inc., 371 F.3d 1020, 1025 (8th Cir. 2004), abrogated

on other grounds, Torgerson v. City of Rochester, 643 F.3d 1031 (8th Cir. 2011). And in

                                             14
       CASE 0:20-cv-00749-ECT-TNL Doc. 70 Filed 03/23/21 Page 15 of 19




order to preserve a claim for discrimination based on a particular characteristic—for

example, race—a plaintiff must typically check the box for that characteristic on the EEOC

charge, at least when the charge’s factual allegations would not reasonably put the EEOC

on notice of potential discrimination based on the characteristic. See Brooks, 655 F.3d at

801 (affirming the dismissal of age discrimination and retaliation claims as unexhausted

where the plaintiff had only checked the boxes for race and sex discrimination in her EEOC

charge).

       In her EEOC charge, Jackson checked the boxes for discrimination based on race

and retaliation, but not the box for discrimination based on color. See Passe Decl., Ex. 1

at 1. In the narrative section of the charge, Jackson alleged that she had “been discriminated

against because of [her] race/Black and/or in retaliation for complaining about

discrimination[.]”    Id.   The question, then, is whether these allegations of race

discrimination are “like or reasonably related to” claims for color discrimination. The

Eighth Circuit has not addressed this question, but other courts have drawn a clear

distinction between “race” and “color” for these purposes. While race discrimination is

directed at an individual’s membership in a racial group, “[c]olor discrimination arises

when the particular hue of the plaintiff’s skin is the cause of the discrimination, such as in

the case where a dark-colored African-American individual is discriminated against in

favor of a light-colored African-American individual.” Bryant v. Bell Atl. Md., Inc., 288

F.3d 124, 132 n.5 (4th Cir. 2002); see also Cooper v. Jackson-Madison Cnty. Gen. Hosp.

Dist., 742 F. Supp. 2d 941, 950–51 (W.D. Tenn. 2010). Consistent with this distinction,

numerous courts have held that a plaintiff who only alleges race discrimination in an EEOC

                                             15
       CASE 0:20-cv-00749-ECT-TNL Doc. 70 Filed 03/23/21 Page 16 of 19




charge has not exhausted a claim for color discrimination. See, e.g., Morgan v. Freightliner

of Ariz., LLC, No. CIV 16-498-TUC-CKJ, 2017 WL 2423491, at *5–7 (D. Ariz. June 5,

2017); Gill v. Bank of Am. Corp., No. 2:15-cv-319-FtM-38CM, 2015 WL 4349935, at *4

(M.D. Fla. July 14, 2015); Laws v. Norfolk S. Corp., No. 4:15-CV-924-CEJ, 2015 WL

5886069, at *2–3 (E.D. Mo. Oct. 8, 2015); Richardson v. HRHH Gaming Senior Mezz,

LLC, 99 F. Supp. 3d 1267, 1273–74 (D. Nev. 2015); Cooper, 742 F. Supp. 2d at 950–51;

Moore v. Dolgencorp, Inc., No. 1:05-CV-107, 2006 WL 2701058, at *3–4 (W.D. Mich.

Sept. 19, 2006). As noted above, Jackson did not check the “color” box on her EEOC

charge and the charge is “devoid of allegations based on the pigmentation, complexion,

hue, shade, or tone of [her] skin.” Gill, 2015 WL 4349935, at *4. To construe the charge

as alleging color discrimination under these circumstances would be to “invent[] . . . a

claim which simply was not made.” Sellers, 791 F.3d at 943 (citation omitted).

       If Jackson had exhausted her color discrimination claims, they would still be

dismissed because she has not plausibly alleged the claims in her Second Amended

Complaint. See Seabrook v. Ind. Sch. Dist. #535, No. 16-cv-2245 (DSD/BRT), 2017 WL

685102, at *4 (D. Minn. Feb. 21, 2017). Jackson identifies herself as a “female African

American employee” and as a “black woman,” and she alleges that she was treated less

favorably than a “Native-American male supervisor.” Second Am. Compl. at 9, 12 ¶ 34,

13 ¶ 37. These allegations may support her race discrimination claims, but no facts

plausibly link any discrimination to the “particular hue of her skin.” Williams v. Alhambra

Sch. Dis. No. 68, 234 F. Supp. 3d 971, 981 (D. Ariz. 2017); see also Hicks v. C.P. Squires

Elementary Sch., No. 2:19-cv-01665-GMN-BNW, 2021 WL 199716, at *3 (D. Nev. Jan.

                                            16
       CASE 0:20-cv-00749-ECT-TNL Doc. 70 Filed 03/23/21 Page 17 of 19




20, 2021) (report and recommendation); Griffin v. Delta Tech. Coll., No.

2:17-cv-02055-SHM-egb, 2017 WL 9477758, at *2 (W.D. Tenn. Sept. 22, 2017).

       DHS requests that the color discrimination claims be dismissed with prejudice, see

Def.’s Mem. at 11, but they will be dismissed without prejudice for two reasons. First,

dismissals for failure to exhaust administrative remedies should generally be without

prejudice, even if the claims may ultimately be untimely. See Chaidez v. Ford Motor Co.,

937 F.3d 998, 1008 (7th Cir. 2019). Second, although Jackson also has not alleged facts

to support her color discrimination claims, most of her other claims will proceed into

discovery. If discovery reveals information that could support a color discrimination claim,

Jackson will have an opportunity to pursue it if she believes it is timely. See Washington

v. Craane, No. 18-cv-1464 (DWF/TNL), 2019 WL 2147062, at *5 (D. Minn. Apr. 18,

2019), report and recommendation adopted, 2019 WL 2142499 (D. Minn. May 16, 2019).

                                             C

       DHS’s final argument is that any claims against the state of Minnesota “as a

defendant in addition to or instead of DHS” must be dismissed because the state is “not a

proper party” and because Jackson did not exhaust any claims against the state as a separate

entity. Def.’s Mem. at 9–11. This argument rests on an incorrect premise; considered as

a whole, the Second Amended Complaint does not name the state of Minnesota as a

Defendant. The complaint’s case caption and its “Parties” section lists only DHS.9 Second



9
       As DHS points out, the “Parties” section of the Second Amended Complaint lists
DHS as a “Plaintiff” and leaves the spot for “[D]efendants” blank. See Second Am. Compl.
at 1–2. This appears to be nothing more than a clerical error.
                                            17
       CASE 0:20-cv-00749-ECT-TNL Doc. 70 Filed 03/23/21 Page 18 of 19




Am. Compl. at 1. Similarly, Jackson’s EEOC charge lists DHS as her “Employer.” Passe

Decl., Ex. 1. To be sure, in her factual allegations, Jackson stated in passing that she was

an “employee of the State of Minnesota” and was “filing an Employment Discrimination

complaint against the State of Minnesota,” Second Am. Compl. at 9.              Given these

allegations, it was reasonable for DHS to wonder whether Jackson sought relief from the

state as a separate entity. In her briefing, however, Jackson clarified that she “is suing the

Department of Human Services,” Pl.’s Mem. at 2; see also Pl.’s Surreply Mem. at 2.

Construing the Second Amended Complaint with this context, it is clear that Jackson

asserts no claims against the state of Minnesota. This portion of DHS’s motion will

accordingly be denied as moot.

                                          ORDER

       Based on the foregoing, and on all the files, records, and proceedings in this case,

IT IS ORDERED THAT Defendant’s Motion to Dismiss Plaintiff’s Second Amended

Complaint [ECF No. 54] is GRANTED IN PART and DENIED IN PART as follows:

       1.     The motion is GRANTED to the extent it seeks dismissal of Jackson’s Title

              VII discrimination and retaliation claims arising out of the February 2019

              written reprimand. Those claims are DISMISSED WITH PREJUDICE.

       2.     The motion is GRANTED to the extent it seeks dismissal of Jackson’s Title

              VII color discrimination claims.          Those claims are DISMISSED

              WITHOUT PREJUDICE.

       3.     The motion is DENIED AS MOOT to the extent it seeks dismissal of claims

              against the state of Minnesota.

                                             18
      CASE 0:20-cv-00749-ECT-TNL Doc. 70 Filed 03/23/21 Page 19 of 19




      4.    The motion is DENIED in all other respects.


Dated: March 23, 2021                 s/ Eric C. Tostrud
                                      Eric C. Tostrud
                                      United States District Court




                                        19
